Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16 are pending in the application. Claims 1-12 and 16 are rejected. Claims 13-15 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2nd, 2022 has been entered.


Response to Amendment / Argument
On page 14 of the response filed June 2nd, 2022, Applicant traverses the rejection under 35 USC 103. The rejection has been modified to address Applicant’s amendments; however, Applicant’s arguments will be addressed as they relate to the rejection below. Applicant refers to an alleged lack of teaching regarding cytotoxicity in Rau ‘259. This is not found persuasive since Rau ‘259 teaches a list of possible materials and the secondary reference teaches that the material is known to have cytotoxicity concerns. Applicant further refers to a molecular weight limitation, which is addressed by the newly cited references below.
On pages 15-16, Applicant discusses the disclosure of the invention regarding shielding; however, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The prior art provides a motivation for modifying hydrogels to reduce cytotoxicity and Applicant’s arguments regarding, for instance, exposure to enzymes would only appear to be additional advantages. The same rationale would apply to the examples discussed on pages 16 and 17. Applicant refers to a range of molecular weights of PEG; however, it is unclear if Applicant is implying that the data discussed on page 17 of the response should constitute unexpected results. Even if Applicant were to argue this point, the specification does not compare any examples outside the range to demonstrate that the claimed ranged is critically important.
On pages 17-18, Applicant discusses the Examiner’s rationale and asserts a lack of motivation to combine Rau ‘259 and Zhu. This argument is not found persuasive as discussed above and since the Board affirmed a rejection based on their combination. See page 8 of the decision dated 02/12/2021. Applicant continues on page 18 and discusses the limitation regarding molecular weight, which is addressed in the rejection below. For these reasons, the rejection below is still deemed proper.

	On page 19 of the response, Applicant discusses the various double patenting rejections. Applicant asserts “the current claims are patentably distinct from those in the cited patents and copending applications.” This is appears to be a blanket assertion that does not discuss the scope of any claims relative to the instant claims. Applicant notes that the various double patenting rejections rely on the same rationale as the art rejection. The Examiner agrees that this is generally the case. Until the instant claims are deemed patentable over the cited art, the double patenting rejections below are maintained.
	All other rejections have been overcome by amendment.

Claim Objections
	The option for Ax2 to be “Y1-(C=O)-O” appears to be missing a dash on the right side of the option. See original claim 5 that contained a corresponding dash and see the first amendment dated 10/03/2017 where the dash was omitted without strikethrough.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	Claims 5 and 6 were original claims that recited options for the variables Ax2 and Ax3 where original claim 1 placed no limitation of the types of bonds that could be formed between Ax2 and Ax3. In the amendment filed October 25th, 2021, Applicant amended claim 1 to recite that the linkages between Ax0/Ax3 and Ax2/Ax3 are selected from the group consisting of “amide, carbamate,” and the maleimide-thiol conjugate structures in claim 1. Applicant referred to sections of the specification including page 86 that discloses the following embodiment:

    PNG
    media_image1.png
    189
    539
    media_image1.png
    Greyscale
.
There is no disclosure found in the original specification where the embodiment above (from page 86) is combined with the list of structural options in claims 5 and 6. The specification discloses the list of options for Ax2 on page 72 as well as the list of options for Ax3 on page 75. Claims 5 and 6 therefore represent a hybrid embodiment where the groups being reacted to form linkages are defined and the types of linkages being formed are additionally defined, i.e. they must be an amide, carbamate or the maleimide-thiol conjugate structures recited in claim 1. For a variety of permutations found in claims 5 and 6, there is no suggestion in the specification that particular functional groups were contemplated in the formation of amides, carbamates or the two structures in claim 1. For instance, claims 5 and 6 recite options that are typical for a Stille reaction or a Suzuki reaction such as an aryl-tin or aryl boronic acid where these reactions commonly involve the formation of aryl-aryl bonds or at least carbon-carbon bonds. Furthermore, the specification describes preferred embodiments of Ax2 and Ax3 on pages 80-82 including the following combination on page 82:

    PNG
    media_image2.png
    35
    639
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    207
    641
    media_image3.png
    Greyscale
.
The specification teaches the use of two aryl containing moieties where Applicant’s definitions for X0 would not result in the formation of amides, carbamates or the maleimide-thiol conjugate structures found in claim 1. The instant claims 5 and 6 therefore provide for a sub-generic embodiment that is not supported by the disclosure since there is no discussion, guidance or direction regarding a majority of options in the formation of amide, carbamate or the two structures of claim 1. The same rationale applies to a majority of possible permutations including a diene and an olefin where a person having ordinary skill in the art would readily appreciate that these two groups are routinely used to generate a cyclohexene ring via a Diels-Alder reaction. The preferred embodiment on page 81 suggests the same as follows:

    PNG
    media_image2.png
    35
    639
    media_image2.png
    Greyscale


    PNG
    media_image4.png
    209
    640
    media_image4.png
    Greyscale
.
The guidance found in the specification is directed towards common reaction partners as opposed to the instantly claimed combinations where unrelated partners are intended to be manipulated in some fashion to yield the particular linkages recited in claim 1. While a person of ordinary skill in the art could devise reactions to convert an olefin to a functional group capable of forming, for instance, an amide, there is insufficient guidance in the specification to support this newly claimed embodiment. Claims which change the scope relative to the originally filed claims may lack written description, see In re Ruschig, 371 F.2d 990, 154 USPQ 118 (CCPA) 1967) which supports that the original disclosure of a large genus did not support a later filed claim to a previously unnamed single species. Furthermore, Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1326, 56 USPQ2d 1481, 1486 (Fed. Cir.2000) notes that with respect to In re Ruschig, that “Ruschig makes clear that one cannot disclose a forest in the original application, and then later pick a tree out of the forest and say “here is my invention”. In order to satisfy the written description requirement, the blaze marks directing the skilled artisan to that tree must be in the originally filed disclosure.” In this situation, the blaze marks guide a person of skill to standard coupling partners rather than the various instantly embraced permutations that do not directly yield an amide, carbamate or the two maleimide-thiol conjugate structures in claim 1. For this reason, claims 5, 6 and dependent claim 16 are rejected as containing new matter. The options within each of claims 5 and 6 that would be supported by the original disclosure would be (in claim 5): -maleimide, -SH, -NH2, -OH, Y1-(C=O)- and Y1-(C=O)-O- and (in claim 6): -SH, -NH2, maleimide, -OH, -(C=O)-Y1, -O-(C=O)-Y1, -OH, -N=C=O and -NH-C(=O)-Y1.
	Regarding instant claim 4, the same general rationale as above applies where claim 4 contains structures options as part of the original claim but where claim 1 was not previously limited to the formation of amide, carbamate, or maleimide-thiol conjugate structures recited in claim 1. The explicit options found in claim 3 where Ax0 is an amine and Ax1 is selected from a list would not each directly result in a bond recited in claim 1. For instance, direct reaction of an amine and ClSO2- would typically result in a sulfonamide. Reaction with an isothiocyanate (SCN-) would result in a thiourea. In order for the following boxed permutations of claim 4 to result in an amide, carbamate or the two structure of claim 1, multiple options require significant manipulation to alter the functional groups likely involving multiple steps where the specification provides no guidance or direction that such embodiments were contemplated:

    PNG
    media_image5.png
    75
    610
    media_image5.png
    Greyscale

Accordingly, claim 4 is deemed to contain new matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(1 of 1) Claims 1-12 and 16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2012/0156259 A1 by Rau et al. (originally published February 3rd, 2011 as WO 2011/012715 A1) in view of Zhu et al. Pharmaceutical Research 2010, 27, 161-174 and in further view of Gref et al. Science 1994, 263, 1601-1603 and in further view of U.S. Patent PGPub No. 2012/0156260 A1 by Rau et al. (herein referred to as Rau et al. ‘260, originally published February 3rd, 2011 as WO 2011/012722 A1) and in further view of Desai et al. Biomacromolecules 2010, 11, 666-673.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Rau et al. teach (title) “biodegradable polyethylene glycol based water-insoluble hydrogels” where said materials can (abstract) be conjugated to materials including prodrugs. As a particular embodiment, Rau et al. teach the following on page 3:

    PNG
    media_image6.png
    237
    718
    media_image6.png
    Greyscale

Providing a general hydrogel that can be conjugated to a prodrug would meet the limitation of step (a) of claim where the hydrogel would necessarily require functional groups for conjugation. The particular structure of a hydrogel, size and functional groups is discussed in more detail below. Regarding the identity of a crosslinker reagent, Rau et al. teach the following on page 5:

    PNG
    media_image7.png
    362
    720
    media_image7.png
    Greyscale

Regarding additional components, Rau et al. teach the following on page 11 (emphasis added):
[0184] The present invention provides biodegradable poly(ethylene glycol) (PEG) based water-insoluble hydrogels.  The term "PEG based" or "PEG-based" as understood herein means that the mass proportion of PEG chains in the hydrogel according to the invention is at least 10% by weight, preferably at least 25%, based on the total weight of the hydrogel according to the invention. The remainder can be made up of other polymers. The term "polymer" describes a molecule comprised of repeating structural units connected by chemical bonds in a linear, circular, branched, crosslinked or dendrimeric way or a combination thereof, which can be of synthetic or biological origin or a combination of both. Examples include, but are not limited, to poly(acrylic acids), poly(acrylates), poly(acrylamides), poly(alkyloxy)polymers, poly(amides), poly(amidoamines), […]

Accordingly, the prior art generally teaches the use of PEG based hydrogels that can include dendrimeric structures as well as structures based on poly(amidoamines) where the resulting hydrogel can be further coupled to a prodrug moiety.
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	The prior art does not teach a step that would anticipate instant step (c). As discussed above, the prior art teaches the generation of a hydrogel as required by step (a) with functional groups that could be coupled to a prodrug. The instant claims encompass methods where a hydrogel of Rau et al. is reacted with a compound of formula (II) where, for instance, Z is a PEG polymer (as embraced by claim 8 as a “poly(ethylene oxides)” as well as claim 9). Additional limitations of claim 1 are addressed below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	As noted above, Rau et al. refer to the use of “poly(amidoamines)” as part of the structure of the hydrogel as well as dendrimeric structures. A person having ordinary skill in the art, however, would have been familiar with the properties poly(amidoamines). Zhu et al. teach the following on page 161:

    PNG
    media_image8.png
    130
    561
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    156
    564
    media_image9.png
    Greyscale

Accordingly, Zhu et al. teach that PAMAM structures (as embraced generically by Rau et al.) are useful for the same general purpose, i.e. conjugation to drugs. Zhu et al., however, teach that such structures are cytotoxic. Zhu et al. teach the cytotoxicity can be reduced as follows on page 161:

    PNG
    media_image10.png
    206
    568
    media_image10.png
    Greyscale

Zhu et al. further teach reactions on page 164 (Scheme 1) where a PAMAM dendrimer is first reacted with a PEG moiety as follows:

    PNG
    media_image11.png
    412
    972
    media_image11.png
    Greyscale

Subsequently, remaining functional groups on the conjugate are reacted with prodrugs. The prior art further teaches that PEGylation affects the dendrimers as follows on page 172:

    PNG
    media_image12.png
    306
    749
    media_image12.png
    Greyscale

Accordingly, a person having ordinary skill in the art in making hydrogels of Rau et al. that contain a poly(amidoamine) structure in the hydrogel would have been motivated to modify the hydrogel with PEG containing polymers as taught by Zhu et al. to reduce cytotoxicity and then subsequently conjugate a prodrug as taught by Zhu et al. Furthermore, Zhu et al. teach conjugation of doxorubicin and Rau et al. list this compound in paragraph [316] on page 20 as an example of a biologically active compound to be conjugated to the hydrogels of Rau et al.:

    PNG
    media_image13.png
    102
    720
    media_image13.png
    Greyscale

For this reason, a person having ordinary skill in the art would have had a strong motivation to combine Rau et al. and Zhu et al. since they are both related to prodrug formulations of doxorubicin. 
	Regarding the limitation of claim 1 that requires Z to have a molecular weight of 10 kDa to 100 kDa (and claim 7 to have a molecular weight of 10 kDa to 60 kDa), Zhu et al. teach the following material on page 162:

    PNG
    media_image14.png
    138
    743
    media_image14.png
    Greyscale

The prior art teaches a molecular weight of 5 kDa. It does not appear that Zhu et al. performed any optimization studies to study the effect of PEG size. Zhu et al., however, teach the following on page 161:
Modification of the amine groups of PAMAM dendrimers with PEG reduces the cytotoxicity and improves their biocompatibility (7). Besides, PEGylation improves the solubility of both drug and carrier system, minimizes aggregation of particulates and decreases the opsonization by reticuloendothelial system (RES) (8).

Zhu et al. teach the additional advantage of decreasing opsonization. Regarding PEGylation to decrease opsonization, Gref et al. teach the preparation of nanoparticles conjugated to PEG to reduce opsonization and teach the following on page 1602:
To determine the efficacy of the PEG coating in altering organ distribution of the particles, PEG-coated and noncoated particles were injected into mice (four or five mice per group). Blood circulation time increases as the MW of PEG increases (Fig. 2A). This phenomenon can be explained by an increased thickness of the protective PEG layer, which prevents opsonization. The most striking results were seen in the reduction of liver uptake (Fig. 2B). Only 5 min after injection, 66% of noncoated particles were removed by the liver, while less than 30% of the 20-kD PEG-coated nanospheres were captured by the liver 2 hours after injection. After 5 hours, accumulation of 20-kD PEG-coated nanospheres by the
liver still did not exceed 30%.

As least in the interest of determining which particular lengths of PEG would provide optimum combinations of the benefits taught by Zhu et al. (such as reduced cytotoxicity and reduced opsonization), a person having ordinary skill in the art would have been motivated to screen the use of varying lengths of PEG including across the range (5 kDa to 20 kDa) taught by Gref et al. that were tested to prevent opsonization. Furthermore, since the polymer of Zhu et al. is PEG except for the reactive end group, the analogous higher MW reagent would meet the limitation of instant claims 1 and 9. 
	Regarding the limitation of claim 1 that requires the hydrogel of step (a) to be in the form of microparticular beads having a diameter from 1 to 1000 micrometers, Rau et al. teach the following on page 64:

    PNG
    media_image15.png
    84
    599
    media_image15.png
    Greyscale
.
The prior art further specifically teaches the use of beads falling within the instantly claimed diameter ranges as follows on page 64 in the same paragraph:

    PNG
    media_image16.png
    168
    598
    media_image16.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been motivated to use beads falling within the instantly claimed range.
	Regarding the definition of Ax0, Zhu et al. teach the poly(amidoamine) structures containing amine groups as terminal functional groups, which would be embraced by the definitions of Ax0 in claims 1, 2 and 4. Regarding the additional definitions regarding Ay0, the reaction above teaches generation of an amide, which would meet the instant limitation.
	Regarding instant claims 6 and 16 where claim 16 recites certain options for the variable Y1, Zhu et al. teach the use of an activated ester that is a succinimdyl group as recited in claim 16 as (f-i). 
	Regarding instant claims 10-12, the discussion above entails reactions where a person having ordinary skill in the art would be reacting a hydrogel containing functional groups where a portion are reacted with the PEG polymer and additional functional groups are left unreacted for conjugation to a prodrug. Accordingly, a person having ordinary skill in the art would have been motivated to monitor the reaction to determine when the reaction was complete and either use a sub-stoichiometric amount of the PEG reactant such that it would not be possible for all the functional groups on the hydrogel to react or to stop the reaction before all functional groups have reacted, which would both appear to read on the scope of claim 11. Furthermore, Zhu et al. teach ratios of PEG to PAMAM (containing 64 amino groups) or 4:1, 16:1 and 32:1 on page 162 (paragraph bridging the left and right column), which would all fall within the scope of claim 10. Accordingly, a person having ordinary skill in the art would have been motivated to use analogous ratios when applied to hydrogels. The 4:1 ratio would further read on instant claim 12. 
	Further regarding the limitation of claims 10-12, a person having ordinary skill in the art familiar with the need to adjust dosages would have been motivated to develop hydrogels that contain different loadings of a drug such that depending on the condition and patient to be treated, a desirable amount of drug could be delivered. Rau et al. ‘260 teach examples where loadings are substantially varied such as the following on page 32:

    PNG
    media_image17.png
    183
    729
    media_image17.png
    Greyscale

In the interest of optimizing the loadings of Rau et al., a person having ordinary skill in the art would have been motivated to test to the use of both high and low loadings of the PEG polymer such that both high and low loadings of the drug could be utilized. Furthermore, given the range of results of obtained explored for pramipexole where a 5-fold difference was tested, a person having ordinary skill in the art would have been motivated to screen a similarly broad range of possibilities.
Regarding instant claims 4 and 5 that define limitations for the variables Ax1 and Ax2, step (b) of claim 1 is optional and the analysis above treats the reaction with PEG polymers as reading on step (c) of claim 1. For this reason, the limitations regarding Ax1 do not affect whether the claims embrace the subject discussed above.
Regarding the structure of particular hydrogels, instant claim 3 sets forth limitations on how the hydrogel of step (a) is prepared. Rau et al. teach the following on page 16 regarding generating hydrogels with dendritic structures:

    PNG
    media_image18.png
    167
    600
    media_image18.png
    Greyscale

The use of a PEG crosslinker would meet the limitation of instant step (a-ib). Furthermore, the use of an analogous PAMAM dendrimer as taught by Zhu et al. as the backbone reagent would meet the limitation of (a-ia). Zhu et al. further teach that a PAMAM dendrimer generation 4 was used on page 162, which has a molecular weight of ~14 kDa and comprises 64 amine groups (as Ax0) that would meet the limitation of the backbone reagent in claim 3. Regarding the molecular weight of the crosslinker, Rau et al. teach the following on page 16:

    PNG
    media_image19.png
    297
    724
    media_image19.png
    Greyscale

Furthermore, the prior art teaches a preferred example of a crosslinking structure on page 62 as follows:

    PNG
    media_image20.png
    164
    656
    media_image20.png
    Greyscale
.
The structure above has a MW of about 2.5 kDa and has two functional groups that are activated esters. Polymerizing a PAMAM structure with the crosslinking structure above would therefore fall within the general methods of the prior art and would meet the steps of (a-i) and (a-ii) of claim 3. Regarding the limitation of a weight ratio in the range of 1:99 to 99:1, Rau et al. teach an example on page 70 as part of paragraph [0666] where 275 mg of backbone reagent and 866 mg of crosslinker reagent were used. Accordingly, a person having ordinary skill in the art seeking to apply the general methods of Rau et al. to additional backbone reagents such as PAMAM dendrimers would have at least been motivated to test analogous weight ratios. Furthermore, a person having ordinary skill in the art would recognize that given that the crosslinker has two functional end groups whereas the dendrimer would have, for instance, 64 amino groups, the molar ratio of Ax0 to functional end groups would be greater than one for an analogous weight ratio embodiment.
	A person having ordinary skill in the art would have had a reasonable expectation of success in obtaining a hydrogel using the materials above since analogous hydrogels have been reported based on PAMAM dendrimers crosslinked by PEG chains. For instance, Desai et al. teach the following general approach on page 2 of the pdf:

    PNG
    media_image21.png
    337
    1164
    media_image21.png
    Greyscale

Furthermore, the general arrangement of the hydrogel is depicted in Figure 1 as follows:

    PNG
    media_image22.png
    475
    974
    media_image22.png
    Greyscale

The general structure depicted by Desai et al. is analogous to the structure suggested by Rau et al. where a dendrimer would be crosslinked by PEG. Desai et al. further teach a structure as part of Scheme 1 as follows:

    PNG
    media_image23.png
    421
    357
    media_image23.png
    Greyscale
.
The structure reported by Desai et al. contains a structure analogous to the structure suggested by Desai et al. where amide groups link the PEG moieties to the dendrimer and where the dendrimer still has available amine groups (for conjugation as disclosed by Rau et al.). For these reasons, a person having ordinary skill in the art in seeking to make and use hydrogels falling with the general scope of Rau et al. would have been motivated to use combinations of PAMAM with PEG crosslinkers with the reasonable expectation that hydrogels would be obtained and furthermore would have been motivated to modify a portion of the remaining dendrimer amine groups according to Zhu et al. to reduce cytotoxicity.
	The discussion above entails references and citations where doxorubicin is the active drug that is ultimately conjugated to a polymeric structure. The discussion above would render the instant claims obvious irrespective of what compound is conjugated to the polymeric structure of Rau et al. since the instant claims do not require conjugation to any particular biologically active moiety. Regardless, the same rationale above would apply to conjugation of PAMAM – PEG hydrogels with any of the materials recited in paragraph [0316] of Rau et al. where a person having ordinary skill in the art would expect conjugation of the hydrogel to PEG to reduce cytotoxicity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Introduction: Each rejection or provisional rejection below follows the same general fact pattern in that patents or copending applications can be located that would embrace subject matter that was searched and examined during the expanded search and examination according to MPEP 803.02. For this reason, the rejections below follow the same analysis as found in rejection (1 of 1) under 35 USC 103 since they depend upon the prior art references cited above.

(1 of 17) Claims 1-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,968,085 in view of U.S. Patent PGPub No. 2012/0156259 A1 by Rau et al. (originally published February 3rd, 2011 as WO 2011/012715 A1) and in further view of Zhu et al. Pharmaceutical Research 2010, 27, 161-174 and in further view of Gref et al. Science 1994, 263, 1601-1603 and in further view of U.S. Patent PGPub No. 2012/0156260 A1 by Rau et al. (herein referred to as Rau et al. ‘260, originally published February 3rd, 2011 as WO 2011/012722 A1) and in further view of Desai et al. Biomacromolecules 2010, 11, 666-673. Claim 1 of the patent is generic to the following steps:

    PNG
    media_image24.png
    253
    719
    media_image24.png
    Greyscale

The method of the patent, however, is generic to the subject matter discussed under 35 USC 103 of the references above that teach conjugation of hydrogels to prodrugs where the hydrogel is coupled to a PEG polymer and then a small molecule prodrug. For the reasons set forth under 35 USC 103 (which discussion is incorporated here by reference), the instant claims are deemed to be obvious embodiments of the patent since a person having ordinary skill in the art in seeking to practice the methods of the patent would have been motivated to use known and/or obvious embodiments thereof, which is the subject matter rendered obvious above.

(2 of 17) Claims 1-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,056,126 in view of U.S. Patent PGPub No. 2012/0156259 A1 by Rau et al. (originally published February 3rd, 2011 as WO 2011/012715 A1) and in further view of Zhu et al. Pharmaceutical Research 2010, 27, 161-174 and in further view of Gref et al. Science 1994, 263, 1601-1603 and in further view of U.S. Patent PGPub No. 2012/0156260 A1 by Rau et al. (herein referred to as Rau et al. ‘260, originally published February 3rd, 2011 as WO 2011/012722 A1) and in further view of Desai et al. Biomacromolecules 2010, 11, 666-673. Claim 1 of the patent is generic to conjugates recited as a product-by-process according to the following steps:

    PNG
    media_image25.png
    353
    571
    media_image25.png
    Greyscale

The method steps of the patent, however, are generic to the subject matter discussed under 35 USC 103 of the references above that teach conjugation of hydrogels to prodrugs where the hydrogel is coupled to a PEG polymer and then a small molecule prodrug. For the reasons set forth under 35 USC 103 (which discussion is incorporated here by reference), the instant claims are deemed to be obvious embodiments of the patent since a person having ordinary skill in the art in seeking to make and use the products of the patent would have been motivated to use known and/or obvious embodiments thereof, which is the subject matter rendered obvious above.

(3 of 17) Claims 1-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,029,015 in view of U.S. Patent PGPub No. 2012/0156259 A1 by Rau et al. (originally published February 3rd, 2011 as WO 2011/012715 A1) and in further view of Zhu et al. Pharmaceutical Research 2010, 27, 161-174 and in further view of Gref et al. Science 1994, 263, 1601-1603 and in further view of U.S. Patent PGPub No. 2012/0156260 A1 by Rau et al. (herein referred to as Rau et al. ‘260, originally published February 3rd, 2011 as WO 2011/012722 A1) and in further view of Desai et al. Biomacromolecules 2010, 11, 666-673. Claim 1 of the patent is generic to polymeric prodrug hydrogels having certain properties where claim 2 of the patent recites the following:

    PNG
    media_image26.png
    81
    603
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    96
    717
    media_image27.png
    Greyscale

Claim 1 of the patent is generic to the subject matter discussed under 35 USC 103 of the references above that teach conjugation of hydrogels to prodrugs where the hydrogel is coupled to a PEG polymer and then a small molecule prodrug. For the reasons set forth under 35 USC 103 (which discussion is incorporated here by reference), the instant claims are deemed to be obvious embodiments of the patent since a person having ordinary skill in the art in seeking to make and use the products of the patent would have been motivated to use known and/or obvious embodiments thereof, which is the subject matter rendered obvious above.

(4 of 17) Claims 1-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9,855,340 in view of U.S. Patent PGPub No. 2012/0156259 A1 by Rau et al. (originally published February 3rd, 2011 as WO 2011/012715 A1) and in further view of Zhu et al. Pharmaceutical Research 2010, 27, 161-174 and in further view of Gref et al. Science 1994, 263, 1601-1603 and in further view of U.S. Patent PGPub No. 2012/0156260 A1 by Rau et al. (herein referred to as Rau et al. ‘260, originally published February 3rd, 2011 as WO 2011/012722 A1) and in further view of Desai et al. Biomacromolecules 2010, 11, 666-673. Claim 1 of the patent is directed to a method of preparing a hydrogel that serves as the starting material for the subject matter discussed under 35 USC 103 (which discussion is incorporated here by reference), i.e. the method of the patent is generic to the overall processes discussed above. For this reason, a person having ordinary skill in the art would have viewed the instantly claimed subject matter as obvious embodiments of the claims of the patent since the instantly claimed subject matter is merely extending the method of the patent to provide useful pharmaceutical products according to known and/or obvious processes.

(5 of 17) Claims 1-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 11,116,849 in view of U.S. Patent PGPub No. 2012/0156259 A1 by Rau et al. (originally published February 3rd, 2011 as WO 2011/012715 A1) and in further view of Zhu et al. Pharmaceutical Research 2010, 27, 161-174 and in further view of Gref et al. Science 1994, 263, 1601-1603 and in further view of U.S. Patent PGPub No. 2012/0156260 A1 by Rau et al. (herein referred to as Rau et al. ‘260, originally published February 3rd, 2011 as WO 2011/012722 A1) and in further view of Desai et al. Biomacromolecules 2010, 11, 666-673. Claim 1 of the patent is directed to a method of preparing hydrogel conjugates that are generic to the subject matter discussed under 35 USC 103 of the references above that teach conjugation of hydrogels where the hydrogel is coupled to a PEG polymer and then a small molecule prodrug. For the reasons set forth under 35 USC 103 (which discussion is incorporated here by reference), the instant claims are deemed to be obvious embodiments of the patent since a person having ordinary skill in the art in seeking to practice the methods of the patent would have been motivated to use known and/or obvious embodiments of the methods thereof, which is the subject matter anticipated or rendered obvious above.

(6 of 17) through (17 of 17) Claims 1-12 and 16 are provisionally (or non-provisionally for patents cited below) rejected on the ground of nonstatutory double patenting as being unpatentable over: (6 of 17) claims 1-14 and 16-26 of copending Application No. 15/502,084; (7 of 17) claims 1-21 of U.S. Patent No. 10,519,226; (8 of 17) claims 1, 2, 6-10, 12, 13, 15, 16, 20 and 21 of copending Application No. 14/394,321; (9 of 17) claims 1 and 3-28 of copending Application No. 15/400,887; (10 of 17) claims 1-15 of U.S. Patent No. 9,062,094; (11 of 17) claims 1-16 of U.S. Patent No. 9,561,285; (12 of 17) claims 1-17 of U.S. Patent No. 9,278,139; (13 of 17) claims 1-37 of U.S. Patent No. 8,906,847; (14 of 17) claims 1-20 of Application Serial No. 17/847,750; (15 of 17) claims 1-50 of U.S. Patent No. 8,980,242; (16 of 17) claims 1-36 of U.S. Patent No. 8,377,917; and (17 of 17) claims 1-15 of copending Application No. 17/142,698; each in view of U.S. Patent PGPub No. 2012/0156259 A1 by Rau et al. (originally published February 3rd, 2011 as WO 2011/012715 A1) and in further view of Zhu et al. Pharmaceutical Research 2010, 27, 161-174 and in further view of Gref et al. Science 1994, 263, 1601-1603 and in further view of U.S. Patent PGPub No. 2012/0156260 A1 by Rau et al. (herein referred to as Rau et al. ‘260, originally published February 3rd, 2011 as WO 2011/012722 A1) and in further view of Desai et al. Biomacromolecules 2010, 11, 666-673. Each of the claims of the copending cases or patent overlaps with subject matter discussed above under 35 USC 103 (both rejections, which are incorporated here by reference). In particular, (6 of 17) claim 1 of copending Application Serial No. 15/502,084 is generic to conjugates of a prodrug with a carrier moiety where claim 2 of the copending case refers to proteins or small molecules; (7 of 17) claim 1 of U.S. Patent No. 10,519,226 recites methods of treating conditions using conjugates of active components linker to a hydrogel carrier; (8 of 17) claim 1 of copending Application Serial No. 14/394,321 recites prodrug conjugates where claim 12 of the copending case recites that the prodrug can be linked to a polymer; (9 of 17) claim 1 of copending Application Serial No. 15/400,887 recites methods related to ocular conditions using a hydrogel-linker prodrug; (10 of 17) claim 1 of U.S. Patent No. 9,062,094 is directed to conjugates between moieties having an amine with hydrogels; (11 of 17) claim 1 of U.S. Patent No. 9,561,285 is directed to conjugates between moieties having an aromatic hydroxyl group and where claim 3 of the patent refers to conjugation with hydrogels; (12 of 17) claim 1 of U.S. Patent No. 9,278,139 is directed to hydrogels that would form the starting materials of instant step (a) and claim 17 of the patent is directed to methods including use as a prodrug-carrier; (13 of 17) claim 1 of U.S. Patent No. 8,906,847 is directed prodrugs between amine containing compounds and a carrier and where claim 24 of the patent recites a carrier containing a hydrogel; (14 of 17) claim 1 of copending Application Serial No. 17/847,750 is directed prodrugs between amine containing compounds and a carrier where claim 17 of the copending case recites a carrier containing a hydrogel; (15 of 17) claim 1 of U.S. Patent No. 8,980,242 is directed prodrugs between amine containing compounds and a carrier where claim 12 of the patent recites a carrier containing a hydrogel; (16 of 17) claim 1 of U.S. Patent No. 8,377,917 is directed prodrugs between amine containing compounds and a carrier where claim 12 of the patent recites a carrier containing a hydrogel; and (17 of 17) claim 1 of copending Application Serial No. 17/142,698 is directed prodrugs between amine containing compounds and a carrier where claim 11 of the copending case recites a carrier containing a hydrogel. Accordingly, the claims of the copending cases or patents are directed to products or methods embracing hydrogel conjugates including the subject matter discussed under 35 USC 103 of the references above that teach conjugation of hydrogels or where the hydrogel is coupled to a PEG polymer and then a prodrug. For the reasons set forth under 35 USC 103 (which discussion is incorporated here by reference), the instant claims are deemed to be obvious embodiments of the copending cases or patents since a person having ordinary skill in the art in seeking to make and use the products of the copending cases or patents or practice the methods of the copending cases or patents would have been motivated to use known and/or obvious embodiments of the methods thereof, which is the subject matter rendered obvious above.
Regarding rejections over copending applications, these are provisional nonstatutory double patenting rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311. The examiner can normally be reached Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626